Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires among other things: ”… wherein the control block controls the logic array and the plurality of LUTs to implement a computational pipeline of systolic arrays.” The closest prior art includes Kirsch (patent No. 7,584,343). Kirsch taught  A system, comprising: a memory array (44) to store a data (e.g., see col. 4, lines 33-57);  Kirsch  taught the storing of addressing sequence for accessing data in memory for processing instructions in a look up table (e.g., see col. 4, lines 48- col. 6, line 10). As to the memory being an array, Kirsch taught accessing data which is stored in memory as vectors using multiplexer(s). (e.g., see col. 9, line 17- col. 10, line 5). Kirsch taught a control block (30, 34) (processing array control unit and DRAM control unit) coupled to the memory array (e.g., see fig. 1), the control block to control a computational pipeline (e.g., see col. 3, lines 2-13). Kirsch  taught the access to the DRAM memory by a host using ACTIVE and DEACTIVATE commands (e.g., see col. 3, lines 42-53).  Kirsch taught a logic array(40) (array of PE’s) coupled to the memory array and the control block, the logic array to perform, based on control inputs received from the control block, logic operations on the activated LUTs and the data (e.g., see col. 3, lines 14-41).
Kirsch did not disclose  “ wherein the control block controls the logic array and the plurality of LUTs to implement a computational pipeline of systolic arrays.”
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183